DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1, 20, 27, 35, 164-180 are pending.
Withdrawn Rejections
The rejection made under 35USC § 102 in office action dated 10/08/2020 is hereby withdrawn in view of Applicant’s amendment of claims and in view of amendment as set forth below. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Marisa B. Sanders on 03/03/2021.
The application has been amended as follows:
In the Claims

In claim 1, after structure Formula I, line 1, after “optionally,” the following has been deleted:
“at least one”

and replaced by
--  one or more  --

In claim 1, last line, after “wherein” the following has been inserted:
--  the functionalized alginate comprises   --

In claim 1, last line, after “Formula I” the following has been deleted:
“contain”

and replaced by
--  containing  --

In claim 171, after “wherein” the following has been deleted:
“at least one”

and replaced by
--  one or more  --

In claim 172, after “wherein” the following has been deleted:
“at least one”

and replaced by
--  one or more  --
Rejoinder
The restriction requirement/election of species among Group I and Group II, as set forth in the Office action mailed on 06/02/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 27, directed to a process of making compound of formula (I) is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Applicant’s Remarks and amendment filed on 12/23/2020, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s polymer, comprising at least one Formula I, wherein L and G together form nitric oxide donor of the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s polymer, comprising at least one Formula I, wherein L and G together form nitric oxide donor of the instant claims. The closest prior art, Chambers (US 2016/0185891 A1), teaches an amine alginate in which L and G together does not form nitric donor groups of the instant claims. Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to make polymer, comprising at least one Formula I, wherein L and G together form nitric oxide donor of the instant claims.
Therefore, claims 1, 20, 27, 35, 164-180 are allowed.
Conclusion
Claims 1, 20, 27, 35, 164-180 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623